 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 43,International Printing Pressmen and Assist-antsUnion of North America(San Antonio Ex-press and News)andWallace H. Wieters. Case23-CB-1281March 8, 1973DECISION AND ORDERAdministrative Law Judge's conclusion that both Wieters and Rivers werein fact members of Respondent at all relevant times. Furthermore, theburden of proving nonmembership in the context of this case rested with theGeneral Counsel who has clearly failed to meet that burden here.5The Administrative Law Judge's Conclusions of Law and recommend-ed Order imply that the overtime list maintained by Respondent at theExpress was composed of Respondent'smembers only. Since maintenanceof a discriminatory overtime list was neither alleged nor established on therecord,we must assume that the list itself was not discriminatory.Accordingly,we shall modify the recommended Order in this regardBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn August17, 1972,Administrative Law Judge'John F.Funke issued the attached Decision in thisproceeding.Thereafter,the General Counsel and theSanAntonioExpress and News2 filed limitedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor RelationsAct, asamended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,3findings,4and conclusions5 of the AdministrativeLaw Judge and to adopt his recommended Order, asmodified below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Local 43, International PrintingPressmen and Assistants Union of North America,its officers,agents and representatives,shall take theaction set forth in the said recommended Order asherein modified.1.In paragraph 1 of the recommended Orderinsert the words "who refuse to pay fines" after thewords "of its members."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.iThe titleof "Trial Examiner"was changed to "Administrative LawJudge" effectiveAugust 19, 1972.2Hereinaftercalled the Express3The Express has excepted to the Administrative Law Judge's refusal topermit it to litigatethe validityof the consolidationbetween Local 52 andthe Respondent pursuantto whichthe former dissolved and the latter tookover the representationof the employeesWe agree with the AdministrativeLaw Judge's ruling on the groundsthatthe mergerof the twolocals, whichwas approved by theparent International union, is not an issue in this case.At nopointhastheCharging Party, the General Counsel, or theRespondent urgedthat the validityof the merger is relevant to themembership status ofWieters and Rivers4The General Counsel andthe Express have excepted to theAdminis-trativeLawJudge's finding thatWieters and Rivers were members ofRespondent at all times material.The recordcontains a stipulation thatboth employeestendered dues to Respondent and, additionally, Respon-dent's counsel statedon the recordwithout challengethat bothwere indeedmembers.Thus,the record evidence,althoughscant, tends to support the202 NLRB No. 37APPENDIXNOTICETO MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT remove the names of Wallace H.Wieters and Rudolph L. Rivers or of any othermembers who refuse to pay fines from theovertime list maintained by us at the San AntonioExpress and News or at any other employer withwhom we have a collective-bargaining contractthereby causing the San Antonio Express andNews or any other employer to violate Section8(a)(3) of the Act.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofrights guaranteed by Section 7 of the Act.WE WILL restore and keep the names ofWallace H. Wieters and Rudolph L. Rivers on theovertime list maintained by us at the San AntonioExpress and News on a rotating basis and inaccordance with past practice.WE WILL pay Wallace H. Wieters and RudolphRivers for any earnings they may have lostbecause we took their names off the overtime list.LOCAL 43,INTERNATIONAL PRINTINGPRESSMEN ANDASSISTANTS UNION OFNORTH AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office,Dallas-Brazos Building, 1125 BrazosStreet,Houston,Texas77002,Telephone713-226-4296. LOCAL 43, PRINTINGPRESSMENTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: This proceeding wasbrought before the National Labor Relations Board upon:1.A charge and amended charge filed by Wallace H.Weiters, an individual, against Local 43, InternationalPrinting Pressmen and Assistants Union of North Ameri-ca, herein Local 43, alleging Local 43 violated Section8(b)(1)(A) and (2) of the Act, said charges being dated May15 and 30, 1972, respectively.2.A complaint of the General Counsel alleging Local43 violated Section 8(b)(1)(A) and (2) of the Act, issuedJune 20, 1972.3.An answer filed by Respondent denying the commis-sion of any unfair labor practices, dated June 23, 1972.4.A hearing held before me at San Antonio, Texas onJuly 27, 1972.Upon the entire record in this case and from myobservation of the witnesses while testifying, I make thefollowing:FINDINGS1.BUSINESS OF THE EMPLOYERSan Antonio Express and News, herein the Employer, isa Texas corporation having its principal place of businessat San Antonio, Texas, where it is engaged in printing andpublishing a daily newspaper. It purchases goods andmaterials valued in excess of $50,000 annually from placesoutside the State of Texas and its gross revenues exceed$500,000 annually.The Employer is engaged in commerce within themeaning of the Act.If.THELABOR ORGANIZATION INVOLVEDLocal43 is a labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA.The FactsPrior to February, 1972, Local 52, International PrintingPressmen and Assistants Union of North America had acollective-bargairing contract covering the employees inthe unit described therein. (General Counsel's Exhibit No.2.)On or about January 7, 1972, Local 43 notified theEmployer that Local 52 had effected a merger with Local43 and that after February Local 43 would assume andadminister the aforesaid contract.'It was stipulated between the General Counsel and Local43 that on or about February 1, 1972, Local 43 imposed itsconstitution, bylaws, and working rules upon Wallace H.Weiters and Rudolph L. Rivers who were employees of theEmployer and had been members of Local 52. It is notiThe Employer objected to thisevidencebut the TrialExaminer ruledthat themerger and the relationship between the Employer andLocal 43was not an issue inthis proceeding.287disputed that theybecame membersof Local 43 or thattheywere membersof Local 43at all times material herein.Local 43's constitution and bylaws (G.C. Exh.3) containsthe following provisions:ARTICLE XVIISECTION 30. The chairman of a shop (in which theUnion has a signed contract) who findsone or morepositions on a press crewis goingdark, shall proceed asfollows: In case of a member refusing to work, he shallbe subject to a fine of one day's pay, unless he isalready working or hired to work; unless he would beforced in a triple-shift, or more. A chairman shallconsider physical handicaps.When it becomes neces-sary to force a man to work, the chairman shall compilea list of all members (with the above exceptions) andbegin to hire from the men with the least amount oftime, and go completely through the list if necessary,before taking a definite stand; then,in the samerotation he shall begin again, and fine each man whorefuses to work. Subs shall be governed the same way.Wallace Weiters testified that he had been employed bythe Employer as a newspaperpressman since1956 and thatduring that period an out-of-shop list was kept by thechapel chairman for those who wanted to work outside theEmployer's shop. Until the merger of Local 52 with Local43 the out-of-shop list was maintained on a voluntarybasis; i.e., a member had to volunteer to have his nameplaced on the list for assignment to another shop when histour of duty expired at the Employer. Section 30 of articleXVII had not been a part of the bylaws of Local 52. OnSaturday, February 26, Weiters was called at his home byHarry Davis, chapel chairman, and told to report to theSan Antonio Light for work. He refusedthe assignmentand was told by Davis that "they" would have to write upcharges against him.Rudolph Rivers testified that he had been employed as ajourneyman pressman with the Employer since 1948. Whilehe had accepted out-of-shop assignments at the Light inthe past there had come a time (not specified) when herefused and he had refused consistently ever since. OnFebruary 26 he was again asked to report to the Light byDavis and refused. Following this refusal, charges werepreferred against both Weiters and Rivers by Local 43 and,after a hearing, 2 each was fined I day's pay. For failure topay this fine each was taken off the overtime list at theExpress. The overtime list was a rotating list posted in theEmployer's pressroom and the members or employees atthe top of the list had first choice of overtime work.Elimination from thelistmeantthe loss of opportunity forovertime. This list was maintained by the chapel chairmanof Local 43.James Zoeller, foreman of the pressroom, testified thatthe overtime list was maintained by the chapel chairmanand that the lowest man in point of overtime was up first.Three or four weeks before the hearing he had complainedto chapel chairman Davis that Weiters and Rivers hadbeen taken off the list at the request of the chairman2BothWeiters and Rivers had askedfor a jury trialand were stillseeking ajury trial atthe time of the hearing. 288DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause they had been fined by Local 43. About a weeklater they were restored to the list and have been receivingtheir allotment of overtime ever-since. Zoeller estimatedthat they had been off the list for 2 months or 10 weeks.Harry Davis, called by the General Counsel, testifiedthat he was relying on section 30 of article XVII of thebylaws when he filed charges against Weiters and Rivers.B.ConclusionsFrom facts which are not disputed it is established thatLocal 43 took two forms of action against Weiters andRivers when they refused to accept out-of-shop assign-ments to work at the San Antonio Light: (1) it broughtcharges against them and, after a hearing, fined each ofthem 1 day's pay; (2) it removed them from the overtimelist of the San Antonio Express, thereby depriving them ofovertime pay accorded other employees and members on arotating basis.I find that Local 43 did not violate Section 8(b)(1)(A) oftheAct by fining Weiters and Rivers for violation ofsection 30 of article XVII for failing to accept assignmentsof out-of-shopwork at the Light. This was not adiscriminatory rule, it was not discriminatively applied anditviolated no provision of the statute nor was it repugnantto Board policy. I find it was within the proper scope of theauthority to prescribe reasonable working rules coveringthe relationship between the members of Local 43 and theemployers with whom it had contractual relationships.3 Inso finding I express no opinion on the merits of the hearingbefore Local 43 or whether the language of section 30required the members to accept out-of-shop assignments aswell as overtime work. This determination should beproperly left to the hearing procedures of a union, absentevidence that a fair hearing was not held.The removal of the two members from the overtime list,on the other hand, violated Section 8(b)(1)(A) and (2) oftheAct since the penalty involved "enforcement of aunion's internal regulations to affect a member's employ-ment status."4Upon the foregoing findings and upon the entire record,Imake the following:CONCLUSIONS OF LAW1.By removing the names of Wallace H. Weiters andRudolph L. Rivers from the overtime list maintained by itat the San Antonio Express and News, thereby deprivingthem of overtime regularly alloted to its members, Local 43caused the San Antonio Express and News to discriminateagainst them in violation of Section 8(a)(3) of the Act andso violated Section 8(b)(1)(A) and (2) of the Act.2.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.3Scofield [WisconsinMotor Corp] v. N LR B,394 U.S. 523,N L.R Bv Allis-ChalmersMfg Co,388 U S 1754N L R Bv Allis-Chalmers, supra5In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeTHE REMEDYHaving found that Local 43 engaged in certain unfairlabor practices, it will be recommended that it cease anddesist therefrom and take affirmative action necessary toeffectuate the policies of the Act.It is recommended that Local 43 offer Wallace H.Weiters and Rudolph L. Rivers overtime at the SanAntonio Express and News bymaintaining their names onthe overtime list in regular rotation with all othermembersand employees in accordance with past practice.It is also recommended that Local 43 make Wallace H.Weiters and Rudolph L. Rivers whole for any loss of paythey may have suffered since February 26, 1972, by reasonof the removal of their names from the overtime list. Lossof pay shall be computed on a quarterly basis withinterestat 6 percent per annum.Upon the foregoing findings and conclusions andpursuant to Section 10(c) of the Act, I recommend issuanceof the following: 5ORDERRespondent Local 43, International Punting Pressmenand AssistantsUnion of North America, its officers,agents, and representatives, shall:1.Cease and desist from removing the names of any ofitsmembers from the overtime list maintained by it at theSan Antonio Express and News or any other employerwith whom it has a collective-bargaining contract, therebycausing the San Antonio Express and News or any otheremployer to violate Section 8(a)(3) of the Act.2.Take the following affirmative action:(a)Restore and keep thenames ofWallace H. Weitersand Rudolph L. Rivers on the overtime list maintained byitat the San Antonio Express and News on a rotating basisand in accordance with past practice.(b)Make Wallace H. Weiters and Rudolph L. Riverswhole for any loss of pay they may have suffered byremoval of their names from the overtime list in themannerset forth in "The Remedy."(c) Post at its business office or offices at San Antonio,Texas copies of the attached notice marked "Appendix." 6Copies of said notice, on forms provided by the RegionalDirector for Region 23, shall, after being duly signed byRespondent, be posted immediately upon receipt thereof,in conspicuous places, and be maintained for 60 consecu-tive days. Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d) Forward copies of said notice, after having been dulysigned, to the Regional Director for Region 23 for postingby the San Antonio Express and News at its place ofbusiness at San Antonio, Texas, if it is so willing.(e)Notify the Regional Director for Region 23, inits findings,conclusions,and order,and all objections thereto shall bedeemedwaived for all purposes.6 In the eventthat theBoard'sOrderis enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the NationalLabor Relations Board" shall read"Posted Pursuantto a Judgmentof the UnitedStates Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board " LOCAL43, PRINTING PRESSMEN289writing,within 20 days from the date of this Decision, whatsteps it has taken to comply herewith.?7 In the event that this recommended Order is adopted by the Boardfrom the date of this Order, what steps the Respondent has taken to complyafter exceptions have been filed,this provision shall be modified to read:herewith.""Notify the Regional Director for Region 23, in writing,within 20 days